DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, and 4 recites the limitation "a first position.”  The first position is originally introduced in the third line of claim 1, it is unclear whether the claim is referring to this first position or means to introduce alternate first positons. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2, 3, and 4 recites the limitation "a second position.”  The second position is originally introduced in the fourth line of claim 1, it is unclear whether the claim is referring to this second position or means to introduce alternate second positons. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rusch (US Patent No. 9,903,746).
Re: Claim 1, Rusch discloses the claimed invention including a device to dispense a powder, comprising:
a hopper (14) having sidewalls (26, 38, 30, 32) that extend toward an outlet (42) (Fig. 3);
a dispenser (74) at the outlet, the dispenser movable between a first position (Fig. 8) in which powder is not dispensed from the outlet and a second position in which powder is dispensed from the outlet; and
a flap/agitator (144, 148) inside the hopper upstream from the dispenser in a direction powder leaves the hopper through the outlet, the flap movable by the dispenser across the hopper when the dispenser is moved from a first position toward a second position and/or from a second position toward a first position (Depicted in Figs. 9-10).
Re: Claim 2, Rusch discloses the claimed invention including the flap includes a fixed first part (166) away from the dispenser and a movable second part (186) overlapping the dispenser such that the dispenser moves the second part of the flap across the hopper when the dispenser is moved from a first position toward a second 
Re: Claim 3, Rusch discloses the claimed invention including the flap is movable by the dispenser partially across the hopper (Depicted in Figs. 7-10).
Re: Claim 4, Rusch discloses the claimed invention including the dispenser comprises a doser (74, 106-112) movable between a first position in which the doser holds a fixed volume of powder (Fig. 3, 9, Col. 4, lines 43-47, fixed volume) and a second position in which the doser dispenses the fixed volume of powder from the hopper through the outlet (Fig. 10, Col. 5, lines 23-28, load position and dispensing positon).
Re: Claim 5, Rusch discloses the claimed invention including the dispenser comprises a valve (74, 106-112) integral to the outlet and movable between a first, closed position in which powder in the hopper may not flow through the outlet and a second, open position in which powder in the hopper may flow through the outlet (Col. 6, lines 26-37, moving from a load position thus closed to a dispensing positon).
Re: Claim 6, Rusch discloses the claimed invention including the second part of the flap is clamped to one of the sidewalls of the hopper (Col. 5, lines 52-54, retainer stud clamps flap to sidewall).
Re: Claim 7, the rejection from claim 1 above covers the limitations recited in this claim. 
Re: Claim 8, Rusch discloses the claimed invention including the agitator is movable: at the urging of the dispenser, from a first position at one side of the outlet part 
Re: Claim 9, Rusch discloses the claimed invention including the agitator comprises a pivotable agitator having a first part attached to a pivot (166) and a second part (186) away from the pivot and extending in to the outlet, the second part of the agitator movable in the outlet at the urging of the dispenser (Figs. 9-10, depict the agitator flex pivoting from first part attached at pivot stud)
Re: Claim 10, Rusch discloses the claimed invention including the agitator comprises a flexible flap that includes a fixed first part away from the dispenser and a movable second part extending into the outlet; the dispenser is to move the second part of the flap across the outlet from a first position at one side of the outlet to a second position; and the dispenser is to release the second part of the flap to flex back from the second position toward the first position.
Re: Claim 11, the device of Rusch as evidenced in the rejection of claim 1 above is capable of performing the method recited herein.
Re: Claim 12, the device of Rusch is capable of performing the method including the dispensing includes dosing powder (16) from the supply (Col. 4, lines 4, lines 44-48, dosing powder).
Re: Claim 13, the device of Rusch is capable of performing the method including the flapping includes a doser moving a flap one way and the flap flexing back the other way (Depicted in Figs. 7-10).
Re: Claim 14, the device of Rusch is capable of performing the method including the dosing includes rotating a doser (74) to move the flap and dispense the powder (Fig. 10, Col. 5, lines 23-28, rotating doser from load position to dispensing positon).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. King, Hines, Hampton, Barone, Taylor, Broun, Nordmarken, Green, Miklas, and Tu are cited disclosing doser dispensers with agitators built therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754